Citation Nr: 0117832	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  99-13 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to March 
1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).  In September 2000, the veteran was testified via a 
videoconference hearing at the RO before the undersigned 
Member of the Board, sitting in Washington, D.C.

The Board remanded the case in December 2000 for 
clarification as to whether the veteran wanted to testify at 
a hearing before a Hearing Officer at the RO.  In May 2001, 
the veteran indicated that he wanted to withdraw his request 
for a hearing before a Hearing Officer at the RO.


FINDINGS OF FACT

1.  In January 1987, the RO denied the veteran's claim of 
service connection for a back disability, but the veteran did 
not appeal in a timely fashion from that decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the January 
1987 rating determination.  


CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action in January 1969, the RO denied the veteran's 
original claim of service connection for a back injury, 
characterized as herniated L5-S1 disc with chronic low back 
pain.  A Notice of Disagreement was submitted in June 1969 
and a Statement of the Case was issued in July 1969.  The 
veteran did not submit a timely substantive appeal.  

In a January 1987 Confirmed Rating Action, the RO again 
denied entitlement to service connection for a back 
disability, based on the evidence of record.  The veteran was 
notified of that determination by letter dated in January 
1987 and of his appellate rights.  He failed, however, to 
file a timely appeal.  

In November 1998, the veteran requested that his claim for 
service connection for a low back disability be reopened. 

In a June 1999 rating action, the RO did not address whether 
new and material evidence had been submitted to reopen the 
claim for service connection for a back disorder.  Instead, 
the RO proceeded to essentially adjudicate the claim on the 
full merits.  The RO issued a Statement of the Case in June 
1999, which correctly addressed the issue of whether new and 
material evidence had been submitted to reopen the claim for 
service connection for a back disability and included 
discussion of the pertinent laws, regulations and legal 
precedent governing the reopening of finally disallowed 
claims.  Therefore, the Board will proceed with adjudication 
of the claim.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. § 
7105(d).  The veteran is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b) 
(2000).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2000).  As the veteran did not 
file a Notice of Disagreement within one year of the notice 
of the January 1987 rating decision, the decision became 
final.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the Court) summarized the analysis in 
determining whether evidence is new and material in Evans v. 
Brown, 9 Vet. App. 273 (1996).  VA must first determine 
whether the newly presented evidence is "new," that is, not 
of record at the time of the last final disallowance of the 
claim and not merely cumulative of other evidence that was 
then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The new evidence submitted since the January 1987 RO decision 
includes private hospital records, dated in February 1986, 
showing that the veteran underwent a right lumbar 
hemilaminectomy and diskectomy for a ruptured disk at L5.  
The private hospital summary noted a history of low back pain 
since September 1985, which was made worse by moving a piano.  
It was noted that the veteran had a past medical history of 
low back pain once at age 19 that resolved spontaneously.

VA outpatient treatment records November 1986 to June 2000 
show treatment for back pain.  

In September 2000, the veteran testified that he injured his 
back during service when he fell on a patch of grease into a 
hole.  He indicated that he had back pain since that time and 
eventually had back surgery. He testified that he had went to 
the VA regarding his back shortly after service and was told 
that he had back trouble.  He recalled that he first sought 
treatment at the medical center in Montgomery and then was 
referred to the medical center in New Orleans.  He indicated 
that he saw 5 to 6 private physicians for his back complaints 
after service.  He testified that he initial saw Dr. Gaston 
after service, but that he was deceased and no records were 
available. 

The Board finds that the new evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  The evidence is certainly new, as it was not of 
record at the time of the January 1987 decision.  
Furthermore, the evidence is material as to question of 
whether service connection for a low back disability is 
warranted.  Thus, the Board finds that new and material 
evidence has been submitted to reopen the claim of service 
connection for a low back disability.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disability, the 
appeal is allowed to this extent subject to further action as 
discussed hereinbelow.  


REMAND

In view of the above determination that the veteran's claim 
of service connection for a low back disability is reopened, 
the RO, consistent with the principles set forth in Bernard 
v. Brown, 4 Vet. App. 384 (1993), must be provided an 
opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety.  

On November 9, 2000, the President signed H.R. 4864, the 
"Veterans Claims Assistance Act of 2000."  The purpose of 
this bill is to reverse the decision of the Court in Morton 
v. West, which held that the Secretary had no authority to 
provide assistance to a claimant whose claim was not "well 
grounded."  The bill also establishes a number of procedural 
requirements for VA in dealing with claims for benefits.  

The veteran should be asked in this regard to submit 
competent evidence to support the assertions that he suffers 
from a low back disability due to disease or injury in 
service.  

A review of the record shows that the RO has twice attempted 
to obtain VA treatment records dating back to 1968 from the 
New Orleans VAMC.  Most recently in December 1999, it was 
indicated that no records were found.  At the hearing, it was 
pointed out that the December 1968 VA examination report 
noted that the veteran was seen at the VA hospital in Biloxi 
for about two days in October 1968 and was later sent to New 
Orleans.  The RO should attempt to obtain treatment records 
from the Biloxi VA facility.  As the veteran has asserted 
that he received private treatment for his back condition 
following discharge from active service, the RO should again 
ask him to identify any such treatment records.

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed back disorder.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for low 
back disability, not previously 
identified.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  The 
RO should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from a low 
back disability due to an injury that was 
incurred in service.  The veteran should 
be afforded a reasonable amount of time 
to obtain and submit such evidence to the 
RO.  

2.  The RO should obtain all VA records 
pertaining to the veteran since 
discharge, that have not been previously 
secured, to include all records of 
treatment at the Biloxi VA medical 
center.  All records obtained must be 
associated with the claims file.

3.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed back condition.  
All indicated tests must be conducted.  
The claims folder must be made available 
to and reviewed by the examiner prior to 
the requested study.  The examiner in 
this regard should elicit from the 
veteran and record a full clinical 
history referable to the claimed back 
disorder.  Based on a review of the case, 
the examiner should provide an opinion, 
with adequate rationale, as to the 
likelihood that the veteran has a current 
low back disorder that is due to disease 
or injury that was incurred in or 
aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The examination report 
should be associated with the claims 
folder.  

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

5.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for a low back 
disability, based on the evidentiary 
record in its entirety.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
and his representative should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



